Citation Nr: 1718764	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active in the United States Army from May 1966 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was most recently before the Board in March 2016 and was remand for additional development.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with at most occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has complied with its duty to notify. 38 U.S.C.A. § 5103.  Since the November 2010 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has had ample opportunity to supplement the record, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records and private treatment records.  Neither the Veteran nor the representative has identified any evidence that remains outstanding.  
The RO arranged for VA examination in July 2016.  The examiner completed all necessary testing, examined the Veteran, and described the impact of his PTSD.  Therefore, the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

The November 2010 rating decision that is on appeal granted the Veteran's claim of entitlement to service connection for PTSD, effective October 29, 2009, and assigned a 30 percent rating.  The Veteran seeks a higher initial rating.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

All psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating is assigned when a Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior self-care and conversation normal), due to such symptoms as depressed mood anxiety suspiciousness panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assigned when a Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is warranted when a Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when a Veteran's PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  The Veteran's claim was certified to the Board December 02, 2015.  

Analysis

In September 2010 the Veteran underwent a PTSD VA examination at which he reported experiencing nightmares, depression, anger, and anxiety with mild irritability.  He reported being under regular mortar fire and seeing dead bodies during his active service in the Republic of Vietnam from February to July 1967.  The Veteran reported working until 2008 and being married since 2005 after a previous 36 year marriage.  He reported feeling stressed and depressed.  The examiner found that the Veteran met the DSM-IV criteria for PTSD with a 58 GAF score.  

In July 2016 the Veteran underwent another PTSD VA examination in accordance with the Board remand.  The examiner described the Veteran's mood as normal, pleasant, calm, and cooperative.  The Veteran denied wanting to harm others and reported a lack of sleep related to his sleep apnea.  He denied any symptoms related to anxiety, panic, phobias, obsessions or compulsions.   The examiner found that the Veteran did not meet the criteria for PTSD under the DSM-V.  The examiner reported noted that the Veteran's symptoms had evolved over time and diminished in frequency and intensity.  The Veteran was assessed as mentally stable and that his residual symptoms did not result in social or occupational impairment.  The examiner was asked to provide a GAF score but as noted GAF scores are no longer used in the DSM-V.  However, the examiner opined that under the DSM-IV the Veteran's GAF score would be 80.  

Additionally, the Veteran indicates that he does not seek help managing his PTSD.  The Veteran's VA treatment records show limited treatment for mental health.  The Veteran in 2011 report issues related to his sleep apnea and asked for refills on sleep medication.  In April 2011 he report feeling stressed and tired in May 2016.  However, as the Veteran noted he has not received mental health treatment and manages his PTSD without clinical help.  

The findings and opinions expressed in 2010 and 2016 examinations are not in support of a higher rating.  The Board finds that they are probative and consistent with the evidence of record.  

The Veteran has not shown social impairment that would support the assignment of a higher rating.  He reports travelling a lot since his retirement and regularly visiting his grandchildren.  He also reported that he enjoys dancing, and listening to music.  The Veteran is able to run errands and maintains a good relationship with his family.  The activities described by the Veteran do not show a reduction in social impairment that warrants a higher rating.  

While GAF scores are not used in the DSM-V the Board does recognize the GAF scores of record.  During the 2010 VA examination the Veteran had a GAF of 58 and 80 during the 2016 examination.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors; resulting in no more than slight impairment in social, occupational, or school functioning.  The Veteran, as the examiner noted has shown improvement and the Veteran's most recent GAF score reflects PTSD that is transient or in remission.  
The Veteran does not require active medical intervention to treat his PTSD and the most recent examination found the Veteran to be highly functioning with limited psychiatric impairment.  The Board does not wish to minimize any impact the Veteran's psychiatric symptomatology have on his life, but a plain reading of the medical evidence of record simply does not suggest that the Veteran's PTSD causes
occupational and social impairment with reduced reliability and productivity.  

Looking at the psychiatric symptoms which exemplify a 50 percent rating, they are simply not shown to be present during the course of this appeal.  The Veteran has not shown communication difficulty or panic attacks, and his social and family interaction suggests that his PTSD does not cause difficulty in establishing or maintaining effective work and social relationships.  

To summarize, the symptoms associated with the Veteran's PTSD is wholly contemplated by the rating criteria and are productive of occupational and social impairment consistent with a 30 percent rating; the criteria for a 50 percent rating or higher have not been shown.  Accordingly, the claim is denied.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


